 BEECHNUT FOODS DIVISION123Beechnut Foods Division of The Beechnut Life Savers Co., Inc.andInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,AFL-CIO,Local No.182, Petitioner.Case No. 3-IBC-1790. June 10, 1957SUPPLEMENTAL DECISION AND DIRECTIONOF ELECTIONOn February 20, 1957, the Board issued a Decision and Direction ofElection in this proceeding,' finding that depending upon the desiresof the truckdrivers a unit of such employees might be appropriate.Thereafter, by telegram dated February 27, 1957, the Employer re-quested the Board to reconsider its Decision and Direction of Electionon the ground that the truckdrivers spend only a small percentage oftheir time in actual driving and, therefore, could not appropriatelyconstitute a separate trait.On March 4, 1957, the Board issued itsorder herein, indefinitely postponing the election, reopening the recordof this proceeding, and remanding it to the Regional Director forfurther hearing with respect to the duties of the truckdrivers.Pursuant to the Board's order of March 4, 1957, a further hearingwas held before Thomas H. Ramsey, hearing officer.The hearingofficer's rulings made at the reopened hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in this case, the Board, for .the followingreasons,,reaffirms its finding that a unit of truckdrivers may be appro-priate.The Employer is engaged in the manufacture of baby foods, groceryand candy products, and gum at its Canajoharie, New York, plant,the only plant involved in this proceeding.The Petitioner seeks tosever a unit of truckdrivers from an existing unit of production andmaintenance employees currently represented by the Intervenor,Beechnut Employees Association.The Employer and the Intervenoroppose severance on the ground that there is no functionally distinctgroup of truckdrivers, and that, therefore, the existing plantwide unitof employees is the only unit appropriate for the purposes of collectivebargaining.The Employer employs 4 truckdrivers, and 2 drivers who drivestation wagons which are used primarily to transfer personnel to andfrom the airport and railroad station.They are supervised by thehead of the unloading department and have their seniority in thatdepartment; there is, however, no interchange between employeesclassified as truckdrivers and other unloading department employees.The four truckdrivers load and dump garbage, scrap paper, and otherwaste, transport supplies and products from one plant building toINot reported in printed volumes of Board Decisions and Orders.118 NLRB No. 15. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDanother, and deliver finished products and mail from the shippingdepartment to the post office. In most cases they load their own trucksand make the necessary deliveries and pickups.When not so engaged,they assist in loading or unloading other trucks along with membersof the unloading crew. The Employer estimates that the 4 truckdriversspend from 22 to 52 percent of their time in actual driving, and theremainder of their time in loading and unloading their trucks andother trucks.The record also discloses that onoccasionother members of the un-loading crew may also drive trucks.However, such driving appearsto be confined to removing trucks from the loading area in the morn-ing, storing them in heated areas during inclement weather, or oc-casionally drawing milk or picking up pears during the fall season,all of which requires no more than 25 percent of the time of the indi-vidual involved.As these employeesare not classifiedas truckdrivers,and as their driving duties areclearly incidentalto their principalduties, we find that theirexclusionfrom the Petitioner's proposed unitdoes not render that unit inappropriate.2As it is clear from the record that .the truckdrivers spend a majorpart of their time in driving and in loading and unloading trucks,which latter functions are incidental to driving, we find that theseemployees constitute a functionally distinct group such as the Boardhas traditionally accorded the right of self-determination, notwith-standing a history of bargaining on a broader basis.3Furthermore,the Petitioner is a union which has historically represented truckdriv-ers.We find, therefore, that the Employer's truckdrivers may, ifthey so desire, constitute a separate appropriate unit for the purposesof collective bargaining.The Petitioneralso seeksto include in the voting group the twostation wagon drivers.As the record shows that these two employeesdo not drive or load or unload trucks, but rather perform mechanicaland garage work when not chauffeuring personnel, we shall excludethem from the voting group 4We shall direct an election among the following group of employees :All truckdrivers at the Employer's Canajoharie, New York, foodprocessing plant, excluding station wagon drivers, shipping and re-2 Denver PublishingCompany,117 NLRB 1465.3PainesvilleWorks, GeneralChemical Division,AlliedChemical and DyeCorporation,116 NLRB 1784.AmericanCan Company,108 NLRB 1657, andRichmondEngineeringCompany,Inc.,108 NLRB 1659, relied on by the Employer, were specificallyoverruled inPainesvilleWorks,General ChemicalDivision,Allied Chemical and Dye Corporation,supra,to the extent inconsistent therewith.Nor are the other cases cited by the Employer dia-positive of this case,as the issue in these cases(except forBeaunit Mills, Inc.,109NLRB 651, 659, which involveda requestfor a truckdriver unit by a union which wasnot the traditional representative of truckdrivers)was not the proprietyof a unit com-posed solely of truckdrivers,but whethertruckdriversshould be included in productionand maintenance units where separate units of truckdrivers were not sought.*Interchemicai Corporation,116 NLRB 1443. TUTTLE & KIFT, INC.125ceiving employees and helpers, all other production and maintenanceemployees, office clerical employees, guards, professional employees,and supervisors as defined in the Act.We shall, however, make no final unit determination at this time,but shall be guided in part by the desires of the employees as expressectin the election hereinafter directed. If a majority vote for the Peti-tioner, they will be taken to have indicated their desire to constitutea separate appropriate unit, and the Regional Director conducting theelection is instructed to issue a certification of representatives to thePetitioner for the employees in the group described above, whichthe Board, in such circumstances, finds to be appropriate for purposesof collective bargaining.In the event that a majority do not votefor the Petitioner, these employees shall remain a part of the existingunit and the Regional Director will issue a certification of results ofelection to such effect.[Text of Direction of Election omitted from publication.]MEMBER RODGERS took no part in the considerationof the above Sup-plemental Decisionand Directionof Election.Tuttle & Kift, Inc.andProduction and Miscellaneous WorkersUnion of Chicago and Vicinity,Local 705, Petitioner.Case No.13-RC-5364. June 11,1957DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent election en-tered into between the parties and the Regional Director for the Thir-teenth Region on February 12, 1957, an election by secret ballot wasconducted on February 27,1957, under the supervision of the RegionalDirector among the employees in the appropriate unit set forth inthe stipulation.Upon completion of the election, the parties were fur-nished with a tally of ballots which showed that of approximately229 eligible voters, 96 cast votes for the Petitioner, 125 against, and1 was challenged.On March 5, 1957, the Petitioner timely filed objections to the elec-tion and the conduct thereof,.and timely served copies upon the Em-ployer.The objections alleged in substance that (1) during the courseof the election campaign, Tuttle & Kift, Inc., publisheda series ofletters which it sent to its employees, together with a photostatic copyof newspaper articles in an effort to persuade employees not to jointhe Union,and (2)in oneof the letters the Company referred to theUnion as the "Capone Local."118 NLRB No. 6.